MCDONALD, J.,
with whom BERDON, J., joins, dissenting. I agree with the majority that the defendant, the statewide grievance committee, improperly relied on irrelevant evidence in issuing a reprimand to the plaintiff. I conclude, however, that the matter should be remanded to the trial court with direction to sustain the appeal and direct judgment for the plaintiff.
I
I do not agree with the majority that rule 3.4 (7) of the Rules of Professional Conduct applies to the plaintiffs conduct. The plaintiff was not involved as an attorney in litigation with Barrett, but, rather, was a party represented by an attorney. The heading preceding rules 3.1 through 3.9 of the Rules of Professional Conduct is “Advocate,” which is defined as “one who assists, defends, or pleads for another.” Black’s Law Dictionary (6th Ed. 1990). Rule 3.4 is entitled “Fairness to Opposing Party and Counsel.” Every prohibited act in the first six subsections of rule 3.4 pertains to conduct of a lawyer acting as a lawyer involved in litigation. We have held that some rales apply only to a lawyer acting in his or her representative capacity. Pinsky v. Statewide Grievance Committee, 216 Conn. 228, 236, 578 A.2d 1075 (1990). The majority now holds, however, that the conduct of a lawyer who is not acting as a lawyer on behalf of a client may violate the sole remaining subsection of rule 3.4, specifically, subdivision (7).
Rule 8.4 of the Rules of Professional Conduct properly covers the plaintiffs conduct. The heading preceding rules 8.1 through 8.5 of the Rules of Professional Conduct is “Maintaining the Integrity of the Profession,” and rale 8.4 is entitled “Misconduct.” Rule 8.4 was *300adopted to regulate a lawyer’s conduct apart from conduct in representing clients and it contains nothing comparable to rule 3.4 (7). There is no provision in rule 8.4 prohibiting an attorney from asking the authorities to investigate whether the criminal laws have been violated or from filing a criminal complaint, as anyone else may do.
II
Should rule 3.4 (7) apply to the plaintiffs conduct, however, the admissible evidence does not support a finding that the plaintiff acted solely to obtain an advantage in a civil matter. The defendant found that the plaintiff had told the police that he would not pursue the criminal complaint if his civil case was resolved. As the majority recognizes, however, the plaintiff never communicated such an intention to Barrett. Rule 3.4 (7) prohibits a lawyer from “present[ing], participat[ing] in presenting, or threaten[ing] to present criminal charges solely to gain an advantage in a civil matter.” Threatening to present criminal charges solely to obtain an advantage in a civil matter clearly requires that the threat be communicated to the opposing party for the specific purpose of gaining advantage. Presenting or participation in presenting such charges also requires pressure exerted upon the opposing party. The cases cited in footnote 19 of the majority opinion can be distinguished from this case on these grounds. In every case, the attorney communicated to the opposing party his threat to bring criminal charges; People v. Farrant, 852 P.2d 452, 454 (Colo. 1993); State v. Rohrig, 159 Iowa 725, 727, 139 N.W. 908 (1913); to file ajudicial grievance; see Florida Bar v. Flynn, 512 So.2d 180,181 (Fla. 1987); or to continue pending criminal charges; Bluestein v. State Bar, 13 Cal. 3d 162, 167, 529 P.2d 599, 118 Cal. Rptr. 175 (1974); unless that party resolved some related civil dispute. The requirement that the criminal complaint be used to pressure an opposing party is inherent in rule 3.4 (7). In the absence of such evidence, I would *301direct judgment for the plaintiff. In this case, an essential element for a violation of rule 3.4 (7) was not established in this quasi-criminal proceeding, and no second chance to prove the case should be countenanced. See In re Ruffalo, 390 U.S. 544, 551, 88 S. Ct. 1222, 20 L. Ed. 2d 117, modified on other grounds, 392 U.S. 919, 88 S. Ct. 2257, 20 L. Ed. 2d 1380 (1968); Kucej v. Statewide Grievance Committee, 239 Conn. 449, 462, 686 A.2d 110 (1996), cert. denied, 520 U.S. 1276, 117 S. Ct. 2457, 138 L. Ed. 2d 214 (1997).
Accordingly, I respectfully dissent.